Citation Nr: 0807568	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to November 26, 2004 
for the award of service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had honorable active service from December 1965 
to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The veteran's initial claim for entitlement to service 
connection for PTSD was received on March 5, 2003, and the 
veteran has had PTSD since prior to that date.


CONCLUSION OF LAW

The criteria for an effective date of March 5, 2003, for a 
grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The September 2005 rating decision on appeal granted the 
veteran service connection for PTSD, effective from November 
26, 2004.  The veteran asserted at a hearing before the 
undersigned in January 2008, that he should be granted an 
effective date in June 2000.  The veteran maintained that he 
first submitted an application for PTSD in 2000 and that he 
was first told that he had PTSD in 2000.    

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For an award of disability 
compensation involving a direct service connection claim, the 
effective date of the award will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

The veteran's initial claim for service connection for PTSD 
was received on March 5, 2003, more than a year after 
discharge from service.  A close review of the record reveals 
no documents received prior to that date which could be 
considered an application for service connection for PTSD.  
The January 1977 original claim only refers to residuals of 
an auto accident and to a hernia.  Prior to March 3, 2005, no 
documents were received that made any reference to PTSD.

A letter from a VA readjustment counselor dated November 26, 
2004, states that the veteran's primary diagnosis is PTSD.  
It further states that the veteran entered the PTSD program 
in January 2002.  Considering all doubt in favor of the 
veteran, the Board finds that the veteran has had PTSD since 
at least January 2002.  In other words, entitlement arose 
before the March 2003 claim was filed.

Because the claim was received more than a year after 
separation from service, the veteran is entitled to the later 
of receipt of claim or the date entitlement arose.  In this 
case the date of receipt of claim, March 5, 2003, was later 
than the date entitlement arose.  Accordingly, the veteran is 
entitled to an earlier effective date of March 5, 2003, but 
no earlier, for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103(2005).

The veteran's appeal originates from the September 2005 
rating decision that granted service connection for PTSD.  
Prior to the issuance of this decision, the veteran was 
advised of the necessary evidence to substantiate his claim; 
and that the RO would assist him in obtaining additional 
information and evidence.  See RO letters dated in February 
and June 2004.  After filing a NOD in November 2005 regarding 
the effective date of the grant, the veteran was thereafter 
informed of the responsibilities on both his part and VA's in 
developing the claims; of the need to provide any evidence in 
his possession pertinent to the claims; and of the pertinent 
regulation regarding the effective date of an evaluation and 
award of compensation.  See April 2006 Statement of the Case 
(SOC); May 2006 RO letter. As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for PTSD until after the rating 
decision that is the subject of this appeal.  Despite the 
inadequate notice provided to the veteran prior to the 
September 2005 rating decision, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision, and further finds that any error in not providing a 
single notice covering all content requirements was, at most, 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2007); Mayfield, 
19 Vet. App. At 116; Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was subsequently provided with content-
complying notice concerning the effective date issue and 
given adequate opportunity to provide evidence and argument.

With respect to VA's duty to assist the appellant, VA has 
obtained all pertinent records.  Furthermore, the veteran was 
provided a hearing in January 2008.  At this hearing the 
veteran indicated that all the necessary information was 
already in his claims files.  There is no indication that 
there are any additional pertinent records which have not 
been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date of March 5, 2003 is warranted for the grant 
of service connection for PTSD.  To this extent, the appeal 
is granted, subject to the law and regulations governing the 
award of VA monetary benefits.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


